Citation Nr: 0613445	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-26 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left ankle injury and, if so, whether the 
reopened claim should be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) and. if so, whether the 
reopened claim should be granted.

3.  Entitlement to service connection for a peripheral nerve 
condition, including on the basis of exposure to an herbicide 
agent.

4.  Entitlement to service connection for diabetes mellitus, 
including on the basis of exposure to an herbicide agent.

5.  Entitlement to service connection for a lumbar spine 
disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
December 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO), which denied the veteran entitlement to 
service connection for a peripheral nerve condition, diabetes 
mellitus, and residual of a lumbar spine injury.  This 
determination also found that new and evidence had been 
submitted to reopen a previously denied claim of service 
connection for PTSD but had not been submitted to reopen a 
previously denied claim of service connection for residuals 
of a left ankle injury.  Thereafter a VA Decision Review 
Officer granted the veteran's application to reopen his claim 
for service connection for residuals of a left ankle injury 
and, following a de novo review of the evidence in its 
entirety, denied service connection for this disorder on the 
merits.

In the May 2005 Informal Hearing Presentation, the veteran's 
representative indicated that the veteran is seeking 
entitlement to individual unemployability due to his 
nonservice-connected disabilities, to include his PTSD.  
However, as the only issues currently before the Board are 
those set forth on the title page of this decision, this 
matter is referred to the RO for appropriate action.

Lastly, following a reopening of the claim of service 
connection for PTSD, as further discussed below, the issue of 
service connection for PTSD is addressed in the REMAND 
portion of the decision below.  The issue is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for a left ankle disorder was denied 
by the RO in an unappealed rating decision dated in September 
1999, which became final.  Additional evidence submitted 
subsequent to that decision does not raise a reasonable 
possibility of substantiating the veteran's claim as to that 
disorder.

2.  Service connection for PTSD was denied by the RO in an 
unappealed rating decision by the RO in July 1991, which 
became final.  Additional evidence submitted subsequent to 
that decision raises a reasonable possibility of 
substantiating the veteran's claim as to that disorder.  

3.  There is no showing of current disablement of the veteran 
due to a peripheral nerve condition, diabetes mellitus, 
and/or a lumbar spine condition 


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the unappealed rating 
action of September 1999, which denied service connection for 
a left ankle disorder, is not new and material, and the claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a) (2005).

2.  Evidence received subsequent to the unappealed rating 
action of July 1991, which denied service connection for 
PTSD, is new and material, and the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156(a) (2005).

3.  A peripheral nerve condition, diabetes mellitus, and/or a 
lumbar spine condition were not incurred in or aggravated by 
service, nor may a nerve condition and/or diabetes mellitus 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist - Veterans Claims Assistance Act 
of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letter 
dated in April 2002 complied with the specific requirements 
of Quartuccio (identifying evidence to substantiate the 
claim, the relative duties of VA and the claimant to obtain 
evidence, and affording him an opportunity to submit all 
pertinent evidence pertaining to his claims that he might 
have); and Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, that requirement has been satisfied. 

The Board concludes that the April 2002 VCAA letter informed 
the veteran of the information and evidence needed to 
substantiate his claims of service connection for a 
peripheral nerve condition, diabetes, and a back disorder, as 
well as to reopen the previously denied claims of service 
connection for a left ankle disorder and PTSD.  This letter 
complied with VA's notification requirements.  Specifically, 
the Board concludes that the RO letter informed him why the 
evidence on file was insufficient to grant the claims; what 
evidence the record revealed; what VA was doing to develop 
the claims; and what information and evidence was needed to 
substantiate his claims.  The VCAA letter specifically 
informed him of what he should do in support of the claims, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Kent v. Nicholson, No. 04-181 (U.S. 
Vet. App. March 31, 2006).  He was, for the most part, 
informed to submit everything he had with regard to his 
claims.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506.  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in this 
case, there is no prejudice to the veteran in rendering a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals of a 
left ankle injury

The veteran's claim for entitlement to service connection for 
a left ankle sprain was initially denied by an unappealed RO 
rating action dated in September 1999.  As noted above 
following the February 2003 rating determination from which 
this appeal ensued the RO reopened the veteran's previously 
claim and considered the claim on a de novo basis in light of 
all the evidence of record.  The Board, in the first 
instance, must rule on the matter of reopening a claim. The 
Board has a jurisdictional responsibility to consider whether 
it is proper for a claim to be reopened. Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of 
whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder is properly before the Board.

The evidence on file at the time of the September 1999 rating 
decision included the veteran's service medical records, 
which showed that in November 1968 the veteran was evaluated 
for a swollen tender left ankle.  X-rays were interpreted to 
be negative and the veteran was diagnostically assessed as 
having sustained an inversion injury of the left ankle.  When 
seen on follow-up evaluation in April 1999, the veteran was 
found clinically and radiologically to have normal ankles.  
On his medical examination for service separation in December 
1969, a clinical evaluation of his lower extremities found no 
abnormality.

Also of record in September 1999 were VA out patient 
treatment records compiled between November 1998 and June 
1999 as well as reports of a VA examination afforded the 
veteran in September 1999.  Neither the treatment records nor 
VA examinations demonstrated existing left ankle pathology.

Based on the above, the RO in September 1999 denied service 
connection for a left ankle sprain on the basis that 
residuals of a left ankle injury were not demonstrated by the 
then existing medical evidence.  The veteran was notified of 
that decision and his appellate rights.  He did not appeal 
that decision which is final.  38 U.S.C.A. § 7105.  However, 
the veteran may reopen his claim by submitting new and 
material evidence.  38 U.S.C.A. § 5108.

New and material evidence for the purpose of this appeal is 
defined as evidence not previously submitted to agency 
decision makers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)

The evidence received subsequent to the September 1999 
unappealed rating decision consists of a summary of the 
veteran's hospitalization at a VA medical facility in January 
2002, VA outpatient treatment records dated from August 1998 
to March 2004, and reports of psychiatric evaluations 
provided to the veteran in June 2003 and October 2004 by a 
private clinical psychologist and a readjustment counseling 
therapist, respectively.

The Board has carefully reviewed the evidence received since 
the September 1999 rating decision.  This evidence shows 
evaluation and treatment for various disabilities, to include 
cystitis, a bladder neck tumor, dental infection, and the 
veteran's psychiatric condition.  They do not demonstrate an 
existing left ankle disorder let alone one related to 
service.  Accordingly, the Board finds that the newly 
submitted evidence by itself or when considered with previous 
evidence of record raises no reasonable possibility of 
substantiating the veteran's claim for entitlement to service 
connection for residuals of a left ankle injury.

As no new and material evidence has been submitted, there is 
no basis to reopen a claim for entitlement to service 
connection for residuals of a left ankle injury   

Whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD

The veteran's claim for entitlement to service connection for 
PTSD was initially denied by an unappealed RO rating action 
dated in July 1991.  In the February 2003 rating 
determination from which this appeal ensued the RO reopened 
the veteran's previously denied claim and considered the 
claim on a de novo basis in light of all the evidence of 
record.  As noted above, the Board, in the first instance, 
must rule on the matter of reopening a claim.

The evidence on file at the time of the July 1991 rating 
decision consisted of the veteran's service medical records, 
a report of the veteran's VA hospitalization in January 1991 
for depression, and a report of a VA psychological evaluation 
of the veteran in February 1991, which diagnosed the veteran 
as having atypical depression.

Based on the above, the RO in July 1991 denied service 
connection for PTSD on the basis that this disorder was not 
shown by the evidence of record.

The pertinent evidence submitted since the July 1991 rating 
decision include VA medical records showing diagnoses the 
include depression, schizoaffective disorder, and rule out 
PTSD. Additional evidence received with the veteran's 
application to reopen his previously denied claim also 
includes an October 2004 report from the Vet Center and a 
June 2003 psychological evaluation by a private clinical 
psychologist diagnosing the veteran as having PTSD.  As well, 
the evidence includes the results of an Internet search 
reflecting information that the supports the veteran's 
contention that while in Vietnam the installation at which he 
was based came under mortar attack.

The Board acknowledges that some of the above evidence was 
submitted without a waiver of RO consideration, and thus the 
RO has not had an opportunity to review such evidence.  
However, give that the veteran's claim of service connection 
for PTSD, any such lack of RO review is not prejudicial to 
the veteran and constitutes harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Upon a review of the evidence, the Board finds that the 
submitted evidence is new, and does bear directly on the 
question of whether the veteran has PTSD related to service.  
The medical evidence recently submitted shows for the first 
time a diagnosis of PTSD.  Additionally, this evidence 
provides a more complete picture of the veteran's disability 
and its origin, and thus is not cumulative or redundant and 
raises a reasonable possibility of substantiating the claim.  
As such, it is considered new and material and the claim is 
reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the claimant' 
s claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for PTSD, and will issue a final decision once that 
development is complete, if the case is ultimately returned 
to the Board.



Service connection for a peripheral nerve condition, diabetes 
mellitus, and a lumbar spine condition

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as diabetes mellitus and peripheral 
neuropathy becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service. 38 C.F.R. §§ 3.307(a)(6), 3.313.

If a veteran was exposed to an herbicide agent during active 
military service, certain diseases, such as chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, multiple myeloma, Non-Hodgkin's lymphoma, or 
soft-tissue sarcoma shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 
3.309(e). The diseases listed at 38 C.F.R. § 3.309(e) must 
have become manifest to a degree of 10 percent or more at any 
time after service, with the exception that chloracne or 
other acneform disease consistent with chloracne, or 
porphyria cutanea tarda must be manifest to a degree of 10 
percent or more from the last herbicide exposure. 38 C.F.R. § 
3.307(a)(6)(ii).

Notwithstanding the foregoing regulations, the United States 
Court of Appeals for the Federal Circuit has determined that 
the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation. See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record reflects that the veteran served on active duty in 
Vietnam with the United States Army for a period of 10 months 
and 29 days at some point between December 1967 and December 
1969.  Pursuant to 38 C.F.R. § 3.307(a)(6)(iii), he is 
therefore presumed to have been exposed to one or more 
herbicide agents during his tour of duty in Vietnam, in the 
absence of affirmative evidence to the contrary.

The service medical records, however, do not specifically 
denote the presence of disability due to a peripheral nerve 
condition, diabetes mellitus or a lumbar spine injury.  On 
his separation examination in December 1969 no pertinent 
abnormality was shown on either clinical or laboratory 
examination.

Post service, there is no showing of diabetes mellitus and/or 
peripheral neuropathy within the one-year period immediately 
following the veteran's discharge from service in December 
1969 or at any time since service.  In January 2002, many 
years after service, the veteran was noted to complain of 
chronic low back pain from an injury he sustained while in 
the military.  Chronic low back pain was diagnosed.  At 
present, there is no showing of a peripheral nerve condition 
or diabetes mellitus.

As to the veteran's chronic low back pain for which there is 
a showing of current disablement, there is nonetheless absent 
from the record competent evidence linking any related 
underlying pathology to the veteran's period of service or 
any event thereof, including any claimed injury.  No medical 
professional provides findings or opinions to that effect.  
Rather, it is only the veteran that voices opinions about the 
relationship of his claimed disability to his period of 
active duty and certain incidents thereof.   Here, competent 
evidence of a nexus to service is totally lacking. Only the 
veteran himself has offered opinions linking his chronic low 
back pain to service, and the record does not reflect that 
the veteran has the requisite medical background or training 
so as to render competent his opinions as to questions of 
medical diagnosis or etiology. See Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).

In the absence of a showing of a peripheral nerve condition 
or diabetes mellitus, or of a nexus between the claimed 
residuals of a low back injury and the veteran's service, a 
preponderance of the evidence is against entitlement to 
service connection for the claimed disabilities. Accordingly, 
the appeal must be denied in its entirety. In reaching this 
decision the Board has considered the provisions of 38 
U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the veteran's claims for service 
connection, such statute is not for application in this 
instance.


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for residuals of a left ankle 
injury, the appeal is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened, and 
the appeal is, to that extent, granted.

Service connection for a peripheral nerve condition, 
including on the basis of exposure to an herbicide agent is 
denied.

Service connection for diabetes mellitus, including on the 
basis of exposure to an herbicide agent is denied.

Service connection for a lumbar spine disorder is denied.


REMAND

In light of the Board's determination that the veteran has 
submitted sufficient evidence too reopen his claim of 
entitlement to service connection for PTSD; the Board 
believes that the claim must be remanded for further 
development and readjudication.

The veteran contends that while serving in Vietnam he was 
exposed to stressful events, primarily rocket and mortar 
fire, which caused him to suffer from PTSD.

A review of the veteran's claims file shows a diagnosis of 
PTSD on a private psychological evaluation in June 2003.  On 
this evaluation, the veteran reported that while in Vietnam 
between January and December 1969, he was assigned as a 
supply officer to the 9th Infantry Division, Division Support 
Command, in the Mekong Delta.  He reported that while 
assigned to a receiving company stationed at Dong Tam, he was 
exposed to mortar attacks on a number of occasions including 
an occasion where he was forced to run for shelter to avoid 
being directly hit by a mortar round.  

Additional information on file and apparently obtained from 
an Internet search indicates that a Division Support Command 
(DISCOM) located at Dong Tam was mortared with great 
regularity between January and May 1969.

The RO provided the veteran a letter in May 2002 with an 
appropriate VA form requesting specific information 
concerning his alleged in-service stressors.  The veteran 
does not appear to have responded to this request.  As such, 
an attempt by the RO to corroborate the events claimed by the 
veteran as stressors with the U.S. Army and Joint Services 
Records Research Center (JSRRC) has not been undertaken.  The 
Board believes that a further effort by the RO to develop the 
veteran's claimed stressors is indicated. 

Additionally, after having carefully reviewed the record, the 
Board finds that the requirements of the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107 and 5126, and codified as amended at 5102, 
5103, 5106 and 5107 (West 2002 & Supp. 2005) have not been 
satisfied with respect to the issue on appeal.  Specifically, 
the VCAA requires upon receipt of a complete or substantially 
complete application  for "service connection" to notify 
the claimant of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of a claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002 & Supp. 
2005), and any other applicable legal 
precedent. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App.  112 (2004), and 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506

2.  The RO should instruct the veteran to 
clearly identify the stressor events he 
experienced in service.  He should be 
requested to provide more specific facts 
about the incidents he has described 
above, including the approximate dates, 
places and circumstances surrounding the 
stressor experiences he has set forth.  
The RO should review the claims file in 
its entirety and gather all recorded 
information describing the veteran's 
claimed inservice stressors, to include 
the claimed mortar and/or rocket attacks 
on his base and attempt to verify these 
experiences and/or attacks through 
appropriate means, to include the JSRRC.  
A copy of the pertinent personnel records 
should accompany the request. 

3.  The RO should then make a 
determination as to whether the veteran 
was involved in combat and what stressors 
if any are verified.  

4.  If a stressor is verified or if the 
veteran is found to have combat status, 
the veteran should be scheduled for VA 
examination by a psychiatrist in order to 
determine the nature and severity of any 
psychiatric illness, to include post-
traumatic stress disorder.  If there are 
multiple psychiatric disorders diagnosed, 
the examiner should indicate, to the 
extent possible, the symptoms 
attributable to each disorder along with 
their respective Global Assessment of 
Functioning numerical score.  The claims 
file must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted.  Inform the examiner that 
only a stressor, which has been verified, 
by the RO or the Board may be used as a 
basis for a diagnosis of post-traumatic 
stress disorder.  If the diagnosis of 
post- traumatic stress disorder is deemed 
appropriate, the examiner should specify 
whether the stressor found to be 
established by the record was sufficient 
to produce post- traumatic stress 
disorder, and whether there is a link 
between the current symptomatology and 
the in service stressors found to be 
established by the record.

5.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD in light of all 
pertinent evidence and legal authority. 
If the benefit sought on appeal remains 
denied, the veteran should be provided 
with a supplemental statement of the 
case.  The supplemental statement of the 
case should contain notice of all 
relevant actions taken on the claim for 
benefits to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.   

Thereafter the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


